Citation Nr: 1403723	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A review of the Veteran's claims file reveals that additional development is warranted prior to appellate review of the claim.  The Veteran asserts that he has a current back disorder as a result of injuries sustained during service.  Service treatment records reveal that in July 2003 the Veteran reported and was treated for a neck and back injury.  The treatment report noted that the Veteran had a history of neck, back injury.  A lumbar misalignment and cervical disorder was diagnosed.  During an August 2003 follow-up, it was noted that the Veteran's neck pain had resolved.  In September 2003, the Veteran was again treated for a neck injury.  Limited range of motion, numbness, and weakness were noted a symptoms.  Again, the diagnosis was a cervical disorder.

In April 2004, a separation examination of the Veteran was conducted.  At that time, the Veteran reported a history of recurrent neck and back pain; numbness; and swollen painful joints.  In the accompanying April 2004 examiner's summary, a "cervical strain secondary to boxing [and] martial arts training" was noted.  The report also noted that the Veteran had "persistent trapezius muscle spasm" that was treated with "manipulation."

An October 2010 VA chiropractic care record reveals that the Veteran was being treated for "spinal discomfort."  The report noted that the physician was unable to reproduce the reported tingling sensation.   Physical examination of the Veteran revealed full cervical spine range of motion "with mild joint related pain at end range," and "[t]horaco-lumbar discomfort with ROM but no acute spasms."  A review of a March 2010 magnetic resonance imaging (MRI) revealed "small disc
protrusion at level of C5/C6 without NRE or myelopathy."

A MRI of the thoracolumbar spine was performed in March 2011.  The associated report notes the Veteran's complaints of back pain and the inability to walk.  The MRI report indicated that the Veteran had disc protrusion at L5-S1 and disc degeneration.

In March 2012, a VA examination was conducted.  The examiner noted the Veteran's history of in-service reporting of and treatment for neck injuries as a result of being a martial arts instructor.  The examiner also noted the March 2010 MRI that revealed a C5/C6 disc protrusion.  During the examination, the Veteran reported symptoms of "pain worse on the left side of the neck and constant."  On physical examination, the examiner noted that the Veteran had guarding or muscle spasms which did not result in abnormal gait.  The examiner also noted that the Veteran had pain on movement.  

In a May 2012 addendum report, a VA examiner opined that it was "less likely than not" that the Veteran's current C5/C6 disc protrusion was incurred in or caused his military service.  The examiner explained, 

[t]he Veteran's area of pain appeared to be at C2 according to the [service treatment records].  In fact, in later documentation the treatment was related to a trapezius spasm.  The trapezius is innervated by the C2 C3 dermatome.  The Veteran's mild disc protrusion is at C5-C6.  Neurosurgery consult 4/2/10 states: cervical disc protrusion (C5-C6) is incidental and not likely cause for neck pain - no neurosurgical intervention offered.  He is also noted to also have lumbar disc disease."

In November 2012, the Veteran obtained a nexus opinion from his VA chiropractic physician.  The opinion obtained was diametrically opposed to the May 2012 addendum opinion of the VA examiner.  Specifically, the November 2012 opinion noted that, 

There are several significant errors in [the May 2012 addendum report].  The most glaring error is the assertion made that the "trapezius is innervated by the C2 C3 dermatome" when in fact the motor innervation is directly from the cranial nerve XI known as the spinal accessory nerve.  Additionally, the C2 and C3 dermatome is localized to posterior upper cervical extending to crown of skull and including the temporal-mandibular and anterior neck above the sterna notch and clavicles . . . .

Regardless, the assertion that there is no correlation between the imaging findings and the patient's clinical findings ignores the possibility of recurrent mechanical dysfunction secondary lower cervical disc protrusion.  This is a common source of facet referred and myofascial pain.

Given the contradictory medical evidence, another VA examination is needed to determine whether any of the Veteran's current back disorders are related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Additionally, a review of the Veteran's claims file reveals that there are additional VA treatment records, identified by the record, which have not been obtained by the RO and associated with the Veteran's claims file.  Specifically, during the May 2012 VA examination, it is noted that the Veteran had undergone another MRI and had a neurosurgery consult.  Additionally, the record reflects that the Veteran had additional chiropractic treatment at VA facilities subsequent to the last entry in the claims file, which is dated in October 2010.  However, there is no indication in the claims file that the RO attempted to obtain the identified treatment records and associate them with the evidence of record.  Thus, the RO should request all of the identified VA treatment records.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain and associate with the evidence of record, copies of all pertinent VA treatment records.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After associating all outstanding records with the evidence of record, the Veteran must be afforded a VA examination conducted by an orthopedist to determine whether any diagnosed back disorder is related to his military service.  The examiner must review the claims file and all electronic records, and must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished and reported in detail.  The examiner must identify all back disorders found on examination.  Following the examination of the Veteran's spine, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed back disorder is related to military service.  In rendering the opinion, the VA examiner must consider and specifically address the Veteran's in-service reports of neck and back pain; the October 2010 and March 2011 MRIs; the May 2012 VA examiner's addendum report; and the November 2012 opinion.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would be speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a cervical spine disorder must be reconsidered.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



